UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 The following N-Q relates only to Dreyfus/Standish Global Fixed Income Fund and does not affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2014 (Unaudited) Coupon Maturity Principal Bonds And Notes91.8% Rate (%) Date Amount ($) a Value ($) Australia1.7% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 9,300,000 7,663,083 Australian Government, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 3,425,000 3,466,032 Brazil.4% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 1,800,000 b 1,846,800 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 300,000 b 306,900 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 1,370,000 b 507,926 Canada3.5% Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 2,054,030 b 1,846,582 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 578,216 b 518,275 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 3,475,000 b 3,106,106 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 725,888 b 651,468 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 350,076 314,376 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 63,386 b 56,701 MEG Energy, Gtd. Notes 6.38 1/30/23 860,000 b 871,825 Province of Alberta, Unscd. Bonds CAD 3.40 12/1/23 13,880,000 13,102,933 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 1,350,000 1,215,645 Province of Ontario, Bonds CAD 4.40 3/8/16 1,200,000 1,120,657 China.1% Azure Orbit II International Finance, Gtd. Notes 3.38 4/25/19 825,000 c Colombia.1% Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 820,000 France5.6% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 d 1,989,434 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 610,000 d 840,723 Electricite de France, Sub. Notes EUR 5.38 1/29/49 500,000 d 712,459 French Government, Bonds EUR 2.25 5/25/24 9,300,000 12,891,987 French Government, Bonds EUR 3.75 10/25/19 6,625,000 9,821,146 GDF Suez, Sub. Notes, Ser. NC5 EUR 3.00 6/29/49 1,200,000 d 1,534,475 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 2,455,000 b 2,719,013 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,638,598 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 600,000 c,d 776,704 Germany6.8% Allianz, Sub. Notes EUR 5.63 10/17/42 1,700,000 d 2,512,602 German Government, Bonds EUR 3.25 7/4/42 10,420,000 17,264,734 German Government, Bonds EUR 1.75 4/15/20 14,500,000 e 22,813,828 Globaldrive Auto Receivables, Ser. 2011-AA, Cl. A EUR 0.76 4/20/19 147,906 b,d 187,174 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 655,000 b 877,354 Hungary.2% Hungarian Development Bank, Gov't Gtd. Notes 6.25 10/21/20 1,400,000 b Iceland1.0% Icelandic Government, Unscd. Notes 4.88 6/16/16 350,000 b 364,995 Icelandic Government, Unscd. Notes 4.88 6/16/16 5,985,000 c 6,241,421 India.5% ONGC Videsh, Gtd. Notes EUR 2.75 7/15/21 550,000 699,099 State Bank India, Sr. Unscd. Notes 3.62 4/17/19 2,575,000 b 2,616,367 Ireland2.0% Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 3,610,000 4,615,673 Irish Government, Unscd. Bonds EUR 3.40 3/18/24 5,510,000 8,015,734 Italy8.6% Enel, Sub. Bonds 8.75 9/24/73 1,315,000 b,d 1,530,397 Enel, Sr. Unscd. Debs. EUR 4.88 2/20/18 915,000 1,311,855 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,741,123 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,467,655 Italian Government, Treasury Bonds EUR 1.50 8/1/19 9,625,000 12,417,688 Italian Government, Treasury Bonds EUR 3.50 6/1/18 7,000,000 9,704,760 Italian Government, Treasury Bonds EUR 4.50 5/1/23 6,750,000 10,126,833 Italian Government, Treasury Bonds EUR 4.75 6/1/17 5,285,000 7,412,504 Italian Government, Treasury Bonds EUR 4.75 9/1/21 2,075,000 3,147,056 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 1,300,000 2,294,371 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 400,000 b 403,000 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 1,225,000 b 1,281,656 Wind Acquisition Finance, Sr. Scd. Notes EUR 4.00 7/15/20 315,000 b 393,387 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 200,000 b,c 260,948 Japan3.6% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 38,000,000 363,262 Development Bank of Japan, Gov't Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,266,897 Japanese Government, Sr. Unscd. Bonds, Ser. 148 JPY 1.50 3/20/34 1,205,000,000 11,342,788 Japanese Government, Sr. Unscd. Bonds, Ser. 18 JPY 0.10 3/10/24 574,900,000 f 5,804,122 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 223,000,000 f 2,273,945 Kenya.2% Kenyan Government, Notes 5.88 6/24/19 950,000 b Lithuania.2% Lithuanian Government, Sr. Unscd. Notes EUR 3.38 1/22/24 1,100,000 c Mexico.7% Alfa, Sr. Unscd. Notes 6.88 3/25/44 625,000 b 696,094 Grupo Bimbo, Gtd. Notes 3.88 6/27/24 1,250,000 b 1,236,812 Grupo Bimbo, Gtd. Notes 4.88 6/27/44 500,000 b 487,430 Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 20,550,000 1,736,037 Petroleos Mexicanos, Gtd. Notes EUR 3.75 4/16/26 225,000 312,251 Morocco.4% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 1,950,000 Netherlands3.2% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,900,000 b 2,024,146 Deutsche Annington Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,624,752 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 2,300,000 d 3,041,881 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,200,000 1,690,357 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 d 1,087,290 Netherlands Government, Bonds EUR 1.25 1/15/19 4,350,000 b 5,752,722 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,691,524 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,325,000 1,766,653 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 1,155,000 b 1,238,737 New Zealand1.0% New Zealand Government, Sr. Unscd. Bonds, Ser. 319 NZD 5.00 3/15/19 3,675,000 2,989,098 New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 3,775,000 3,133,034 Norway.4% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 5,200,000 899,796 Statoil, Gtd. Notes 4.25 11/23/41 1,340,000 1,344,423 Poland.2% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,215,000 Portugal1.9% Portuguese Government, Unscd. Notes 5.13 10/15/24 355,000 b 368,142 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 7,835,000 b 11,905,918 Singapore.5% ABJA Investment, Gtd. Bonds 5.95 7/31/24 3,150,000 c Slovakia.6% Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 2,220,000 c 3,222,677 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 600,000 947,899 Spain5.5% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 1,000,000 d 1,301,593 BBVA US Senior, Gtd. Notes 4.66 10/9/15 875,000 908,291 Gestamp Funding, Sr. Scd. Notes 5.63 5/31/20 600,000 b 609,000 Repsol International Finance, Gtd. Notes EUR 2.63 5/28/20 1,300,000 1,763,634 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 2,700,000 3,705,684 Spanish Government, Bonds EUR 3.75 10/31/18 6,770,000 9,586,836 Spanish Government, Sr. Unscd. Bonds EUR 4.30 10/31/19 7,700,000 11,361,665 Spanish Government, Bonds EUR 5.15 10/31/44 350,000 b 576,985 Spanish Government, Bonds EUR 5.40 1/31/23 1,965,000 b 3,172,597 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 c 2,333,691 Supranational.8% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 920,000 952,800 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 1,000,000 b 1,017,500 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 601,681 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,482,102 Sweden.5% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 17,000,000 United Arab Emirates.4% Emirates Telecommunications, Sr. Unscd. Notes EUR 1.75 6/18/21 1,900,000 United Kingdom7.9% British Sky Broadcasting, Gtd. Notes EUR 1.50 9/15/21 1,025,000 1,294,051 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 216,084 351,445 Ensco, Sr. Unscd. Notes 4.50 10/1/24 800,000 804,298 Ensco, Sr. Unscd. Notes 5.75 10/1/44 1,425,000 1,449,785 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.81 2/15/17 1,720,000 b,d 2,177,861 HSBC Holdings, Sub. Notes EUR 3.38 1/10/24 2,275,000 d 3,059,927 Lloyds Bank, Gtd. Notes 6.50 9/14/20 2,165,000 b 2,520,337 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 1,775,000 2,933,203 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,739,915 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 750,000 c 1,164,826 United Kingdom Gilt, Bonds GBP 2.00 1/22/16 9,400,000 15,503,272 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 2,600,000 4,370,744 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 4,995,000 9,899,615 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 1,425,000 b 2,393,335 United States33.3% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 2,243,207 b 2,253,827 Ally Financial, Gtd. Notes 3.50 1/27/19 2,210,000 c 2,154,750 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,100,000 1,211,868 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,400,000 2,396,484 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,085,392 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,d 2,427,586 BAE Systems Holdings, Gtd. Bonds 0.00 10/7/24 1,500,000 b 1,495,545 Barclays Commercial Mortgage Securities, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,306,937 Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 2.49 5/25/35 1,813,880 d 1,798,924 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR10, Cl. AJ 5.44 12/11/40 650,000 d 641,556 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PWR16, Cl. AJ 5.71 6/11/40 2,140,000 d 2,178,225 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PWR18, Cl. AJ 6.15 6/11/50 950,000 d 925,872 California Resources, Gtd. Notes 6.00 11/15/24 835,000 b 860,050 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 414,301 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,266,780 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 1,425,000 1,420,417 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 550,000 558,150 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 878,639 Cimarex Energy, Gtd. Notes 5.88 5/1/22 900,000 972,000 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.52 5/10/35 1,215,000 b,d 1,095,822 Colony American Homes, Ser. 2014-1A, Cl. C 2.10 5/17/31 1,625,000 b,d 1,605,825 Colony American Homes, Ser. 2014-1A, Cl. D 2.40 5/17/31 625,000 b,d 612,547 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 b 513,885 Commercial Mortgage Pass Through Certificates, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,251,627 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 b,d 359,526 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 375,000 391,408 Commercial Mortgage Trust, Ser. 2013-CR10, Cl. A4 4.21 8/10/46 1,250,000 d 1,338,736 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 275,000 290,809 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 b,d 963,916 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 325,000 b,d 347,435 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.17 10/10/46 725,000 b,d 773,872 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 1,084,689 1,098,610 Credit Suisse Mortgage Trust, Ser 2014-USA, Cl.E 4.37 9/15/37 3,525,000 b 3,179,902 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.05 12/5/31 1,000,000 b,d 1,040,874 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN2, Cl. M2 1.80 4/25/24 1,750,000 d,g 1,701,295 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN3, Cl. M2 2.56 8/25/24 2,000,000 d,g 2,003,401 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-HQ2, Cl. M1 1.60 9/25/24 2,925,000 d,g 2,920,153 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 1,620,000 1,673,044 Genworth Holdings, Gtd. Notes 4.90 8/15/23 2,670,000 2,756,548 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 b 935,562 JP Morgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 1,350,000 d 1,801,548 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 910,455 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,737,201 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 1,260,000 1,318,497 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 2,000,000 d 2,095,603 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 3,490,000 3,425,585 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.95 11/25/36 710,000 d 652,120 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.98 2/25/34 309,771 d 301,256 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 1,525,000 1,469,670 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.67 5/12/39 940,000 d 949,067 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 1,160,000 b 1,151,288 MGM Resorts International, Gtd. Notes 7.75 3/15/22 935,000 1,042,525 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 1,625,000 d 1,588,123 Morgan Stanley, Sub. Notes 4.35 9/8/26 1,820,000 1,792,846 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 503,383 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.81 12/15/48 460,000 d 456,761 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.31 12/15/48 390,000 d 391,518 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.45 3/25/35 419,797 d 383,219 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.31 11/25/46 400,830 d 387,720 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 300,000 339,976 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,894,077 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/16/16 139,946 140,176 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 2,100,000 2,108,805 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.00 12/16/24 419,322 b,d 421,278 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,015,000 b 2,030,545 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 895,000 d 925,459 T-Mobile USA, Gtd. Notes 6.00 3/1/23 1,400,000 1,401,750 T-Mobile USA, Gtd. Notes 6.38 3/1/25 885,000 885,000 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 1,705,000 1,807,300 U.S. Treasury Bonds 3.38 5/15/44 8,280,000 8,550,392 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 1,698 h 1,712 U.S. Treasury Inflation-Protected Securities, Notes 0.13 4/15/19 33,376,132 h 33,467,382 U.S. Treasury Inflation Protected Securities Notes 1.25 7/15/20 30,059,587 h 31,938,311 U.S. Treasury Notes 0.25 4/15/16 28,570,000 28,515,860 U.S. Treasury Notes 1.75 9/30/19 11,570,000 11,555,086 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 b,d 472,654 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.09 3/10/46 370,000 b,d 368,513 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 2,310,000 d 2,287,722 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.93 6/15/49 1,530,000 d 1,569,840 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,580,000 c 1,635,597 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.61 4/25/35 1,097,506 d 1,110,058 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 d 384,634 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.27 3/15/45 405,000 d 409,775 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs., 6.50 5/9/67 2,621,000 b,d 2,830,680 Total Bonds And Notes (cost $597,092,169) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options South African Rand, February 2015 @ $11.099 (cost $166,824) 4,940,000 Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 11/13/14 (cost $1,559,934) 1,560,000 i Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,122,086) 9,122,086 j Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,552,128) 17,552,128 j Total Investments (cost $625,493,141) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone NZDNew Zealand Dollar SEKSwedish Krona b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2014, these securities were valued at $88,982,626 or 13.8% of net assets. c Security, or portion thereof, on loan. At September 30, 2014, the value of the fund's securities on loan was $17,226,679 and the value of the collateral held by the fund was $18,114,312, consisting of cash collateral of $17,552,128 and U.S. Government & Agency securities valued at $562,184. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the German Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open financial futures contracts. j Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized depreciation on investments was $5,830,086 of which $5,948,468 related to appreciated investment securities and $11,778,554 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 42.6 Corporate Bonds 19.2 U.S. Government 17.7 Commercial Mortgage-Backed 5.8 Asset-Backed 4.6 Short-Term/Money Market Investments 4.4 Residential Mortgage-Backed 1.9 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES September 30, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2014 ($) Financial Futures Long Long Gilt 28 5,135,641 December 2014 40,350 U.S. Treasury Long Bonds 9 1,241,156 December 2014 (14,147 ) Financial Futures Short Euro-Bobl 76 (12,279,338 ) December 2014 (13,354 ) Euro-Bond 69 (13,046,493 ) December 2014 (77,699 ) Japanese 10 Year Bonds 12 (15,956,964 ) December 2014 (20,852 ) U.S. Treasury 5 Year Notes 84 (9,933,656 ) December 2014 3,147 U.S. Treasury 10 Year Notes 162 (20,191,781 ) December 2014 52,190 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 10/1/2014 a 8,870,991 7,752,359 7,766,991 14,632 10/31/2014 b 3,535,000 3,094,009 3,087,905 (6,104 ) Brazilian Real, Expiring: 10/2/2014 a 33,415,000 13,934,529 13,642,872 (291,657 ) 11/4/2014 c 34,225,000 13,857,769 13,843,571 (14,198 ) 11/4/2014 d 10,775,000 4,357,752 4,358,348 596 British Pound, Expiring 10/31/2014 d 3,810,000 6,234,341 6,174,887 (59,454 ) Indian Rupee, Expiring 10/31/2014 c 763,195,000 12,482,832 12,270,246 (212,586 ) Japanese Yen, Expiring 10/31/2014 d 1,219,105,000 11,198,352 11,118,148 (80,204 ) Mexican New Peso, Expiring 10/31/2014 d 54,760,000 4,089,833 4,067,931 (21,902 ) Norwegian Krone, Expiring 10/31/2014 e 33,510,000 5,254,945 5,209,758 (45,187 ) New Zealand Dollar, Expiring 10/31/2014 d 3,860,000 3,035,114 3,003,488 (31,626 ) Sales: Proceeds ($) Australian Dollar, Expiring: 10/31/2014 a 8,870,000 7,734,667 7,748,152 (13,485 ) 10/31/2014 d 1,055,000 924,778 921,567 3,211 10/31/2014 f 23,905,000 20,970,422 20,881,574 88,848 Brazilian Real, Expiring: 10/2/2014 c 6,890,000 3,018,884 2,813,089 205,795 10/2/2014 g 26,525,000 11,628,289 10,829,783 798,506 11/4/2014 a 33,415,000 13,810,705 13,515,937 294,768 British Pound, Expiring 10/31/2014 a 27,200,000 44,446,922 44,083,183 363,739 Canadian Dollar, Expiring 10/31/2014 d 25,175,000 22,650,653 22,460,546 190,107 Euro, Expiring: 10/31/2014 a 22,553,000 28,762,652 28,491,683 270,969 10/31/2014 b 4,230,000 5,406,109 5,343,848 62,261 10/31/2014 c 31,075,000 39,604,018 39,257,706 346,312 10/31/2014 d 39,861,000 50,828,116 50,357,246 470,870 10/31/2014 e 15,735,000 20,065,587 19,878,359 187,228 10/31/2014 f 30,420,000 38,807,707 38,430,231 377,476 10/31/2014 h 28,151,000 35,885,065 35,563,755 321,310 10/31/2014 i 5,245,000 6,686,431 6,626,120 60,311 Hungarian Forint, Expiring 10/31/2014 d 1,499,110,000 6,193,646 6,089,065 104,581 Japanese Yen, Expiring 10/31/2014 i 4,833,943,000 44,401,464 44,085,207 316,257 New Zealand Dollar, Expiring 10/31/2014 e 19,295,000 15,531,317 15,013,551 517,766 South African Rand, Expiring 10/31/2014 c 66,545,000 5,908,179 5,866,214 41,965 South Korean Won, Expiring 10/31/2014 c 6,663,000,000 6,345,715 6,304,634 41,081 Swiss Franc, Expiring 10/31/2014 d 11,670,000 12,390,567 12,226,787 163,780 Swedish Krona, Expiring 10/31/2014 d 19,535,000 2,721,842 2,706,831 15,011 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Bank of America c Citigroup d Goldman Sachs International e Credit Suisse f UBS g Morgan Stanley Capital Services h Deutsche Bank i JP Morgan Chase Bank Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums (Receivable) Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell 9,270,000 ITRAXX S19 Sub 5YR Index Deutsche (1.00 ) 87.44 12/20/2018 (49,886 ) 74,300 (124,186 ) Buy 2,530,000 ITRAXX S19 Sub 5YR Index JP Morgan (1.00 ) 87.44 12/20/2018 (13,615 ) 20,279 (33,894 ) Buy Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell 5,900,000 USD - 6 MONTH LIBOR J.P. MORGAN CHASE (1.76 ) N/A 11/8/2022 269,366 269,366 N/A 27,500,000 USD - 6 MONTH LIBOR CITIGROUP GLOBAL MARKETS (1.83 ) N/A 1/10/2019 (176,972 ) (176,972 ) N/A 16,100,000 USD - 6 MONTH LIBOR CITIGROUP GLOBAL MARKETS (0.84 ) N/A 11/8/2022 207,228 207,228 N/A 6,500,000 EUR - 1 YEAR LIBOR J.P. MORGAN CHASE 1.91 N/A 11/4/2016 418,948 418,948 N/A 101,400,000 MXN-28D DEUTSCHE BANK 6.74 N/A 1/2/2024 248,922 248,922 N/A 262,600,000 MXN-28D J.P. MORGAN CHASE 3.80 N/A 1/10/2017 (219,975 ) (219,975 ) N/A 49,500,000 USD - 6 MONTH LIBOR GOLDMAN, SACHS & CO. (0.66 ) N/A 7/21/2016 17,386 17,386 N/A Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 29,384,500 - Commercial Mortgage-Backed - 37,661,123 - Corporate Bonds+ - 123,679,456 - Foreign Government - 274,499,279 - Mutual Funds 26,674,214 - - Residential Mortgage-Backed - 11,941,119 - U.S. Treasury - 115,588,724 - Other Financial Instruments: Financial Futures++ 95,687 - - Forward Foreign Currency Exchange Contracts++ - 5,257,380 - Options Purchased - 234,640 - Swaps++ - 1,161,850 - Liabilities ($) Other Financial Instruments: Financial Futures++ (126,052 ) - - ) Forward Foreign Currency Exchange Contracts++ - (776,403 ) - ) Swaps++ - (555,027 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund at period ended September is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 17, 2014 By: /s/ James Windels James Windels Treasurer Date: November 17, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
